DETAILED ACTION
This action is responsive to request for continued examination filed on September 14, 2022.
The preliminary amendments filed on March 28, 2022 have been acknowledged and considered.
Claims 1, 8 and 15 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
 
Response to Amendment
Applicant's Remarks, filed August 15, 2022, has been fully considered and entered.
Accordingly, Claims 1-20 are pending in this application. Claims 1, 8 and 15 were amended. Claims 1, 8 and 15 are independent claims. 

Response to Arguments
Applicant’s arguments, filed August 15, 2022, with respect to the  rejections of claims 1-20 have been fully considered, but they are not persuasive.
As an initial mater, the Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 1: Regarding 101 rejection, Applicant argues on page 8 of Applicant’s Remarks "Applicant contends that the approach is not a general approach and for example, could not "practically be performed in the mind, including with the aid of pen and paper" (emphasis added)." 

Argument 2: Regarding 101 rejection, Applicant argues on page 8 of Applicant’s Remarks "Applicant's amended claims require the processing of too large a quantity of data as is well understood in the art of image member recognition in online data repositories."

Argument 3: Regarding 101 rejection, Applicant argues on page 8 of Applicant’s Remarks "Applicant respectfully contends that under the "2019 Revised Patent Subject Matter Eligibility Guidance," Prong Two of Mayo step 2A that Appellants' claims (the actual claim language as a combination of claimed steps) reflect an improvement in both the technical field of software development and the technical field of computer technology based on improving the operation and efficiency of computer operations for a fraud detection application."

Argument 4: Regarding 103 rejection, Applicant argues on page 10 of Applicant’s Remarks "Applicant contends that neither MAU nor GARCIA nor MAJUMDAR teaches or suggests all the limitations of amended independent claim 1. For example, the reference does not teach or suggest at least "retrieving, by one or more processors, visual data based on searching data sources comprising internet sources and online databases for an entity pair""

Response for Argument 1: Examiner respectfully disagrees.  Amended claim 1 recites, "retrieving, by one or more processors, visual data based on searching data sources comprising internet sources and online databases for an entity pair..." The additional claim limitation are either instructions to apply the abstract idea using generic computer components, extra-solution activity, or generally linking the use of the abstract idea to a particular technological environment. (See the Claims Rejections - 35 USC 101 section below for details). Adding insignificant extra-solution activity to the judicial exception. Therefore, the Examiner has determined this argument is not persuasive.

Response for Argument 2: Examiner respectfully disagrees. As indicated in Response to Argument 2 the argued limitation merely adds insignificant extra-solution activity – Selecting a particular data source or type of data to be manipulated. Therefore, the Examiner has determined this argument is not persuasive.

Response for Argument 3: Examiner respectfully disagrees. For the reasons stated above, the additional claim limitation is either instructions to apply the abstract idea using generic computer components, generally linking the use of the abstract idea to a particular technological environment, or extra-solution activity that is well-understood, routine, and conventional. Therefore, the Examiner has determined this argument is not persuasive. 

Response for Argument 4: Examiner respectfully disagrees. Garcia paragraph [0064] discloses retrieving images from one or more remote locations like social media networks via the Internet and databases. See Garcia [0064] "In some embodiments, ingesting a set of images [e.g. entity pair] can include accessing a locally-stored set of images and/or retrieving images [i.e. visual data] from one or more remote locations (e.g., from one or more social media networks via the Internet [Thus, internet sources]). For example, the system can access the images (depicted in FIG. 5) of the posts in dataset 300 of FIG. 3, which can be stored with data of dataset 300 or retrieved using an identifier or path in the data of dataset 300 (e.g., an Internet URL, a file directory location)." See also Garcia [0042] "In some embodiments, the dataset is stored as a database. In this example, the dataset represented by table 300 is stored in one or more database files" Examiner interprets images to be visual data, social media networks via the Internet as internet sources and datasets as online databases, and retrieving is done by searching. Examiner notes that in order to access a database, the database must be online. Thus, Garcia teaches the argued limitation. Therefore, the Examiner has determined this argument is not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because claimed invention is directed to an abstract idea without significantly more. 

Step 1 analysis:
In the instant case, the claims are directed to a method (claims 1-7), computer-readable medium (claim 8-14), system (15-20). Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture of composition of matter).

Step2A analysis:
Based on the claims being determined to be within of the four categories (Step 1),
it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically, the abstract ideas of “Mathematical Concept” and “Mental Process".

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Independent Claims 1, 8 and 15: 
“calculating, by the one or more processors, a co-occurrence frequency score for the entity pair from visual data;” (Mathematical concept/Mental process – Specification discloses math simple enough to be performed by human mind. See paragraph 0023: Co-occurrence frequency module 112 may sum all the counts together for co-occurrence of the entity pair in visual data 104 into the co-occurrence frequency score)
“calculating, by the one or more processors, a distance proximity score for the entity pair from the visual data;” (Mathematical concept/Mental process – Specification discloses math simple enough to be performed by human mind. See paragraph 0018: Relationship detection module 110 may determine the distance proximity by detecting the number of entities (e.g., people) between the entity pair in the image. Relationship detection module 110 may calculate the distance proximity score for the entity pair in the same image by one divided by the number of entities between the entity pair in the same image.)
“determining, by the one or more processors, an event type in the visual data based on event metadata indicating an environment setting including a nature of the event, information of the number of attendees and a background scene;” (Mental process - Specification discloses steps that can be performed by human mind. See paragraph 0019: Relationship detection module 110 may determine the event type in visual data 104 based on event metadata. For example, relationship detection module 110 may determine an event type as a public event based on event metadata indicating the setting or environment in an image in visual data 104 is public. Relationship detection module 110 may find the nature of event to indicate the relationship between the entity pair based on event metadata, for example, information of number of people, and background scene)
“determining, by the one or more processors, a timeline relationship in the visual data by determining an initial point of a co-occurrence of the entity pair, a frequency of the co- occurrence over time, a time gap in which the co-occurrence does not occur, and the most recent point of the co-occurrence;” (Mental process - Specification discloses steps that can be performed by human mind. See paragraph 0020: Relationship detection module 110 may determine relation from the timeline in images in visual data 104. Relationship detection module 110 may determine the timeline relationship (e.g., a co-occurrence timeline) between the entity pair (e.g., the party and the counter party). For example, relationship detection module 110 may determine the initial point in time of co-occurrence, frequency of co-occurrence over time, time gaps in which co- occurrence does not occur, and the most recent point in time of co-occurrence.)
“calculating, by the one or more processors, a relationship score based on the co-occurrence frequency score, the distance proximity score, the event type, and the timeline relationship” (Mathematical concept/Mental process – Specification discloses math simple enough to be performed by human mind. See paragraph 0021: relationship detection module 110 is configured to calculate a relationship score based on the co-occurrence frequency score, the distance proximity score, the event type, and the timeline relationship. Relationship detection module 110 may sum the co-occurrence frequency score and the distance proximity score in consideration of the event type and the timeline relationship.)
“detecting, by the one or more processors, a relationship between the entity pair based on the relationship score.” (Mental process - Specification discloses steps that can be performed by human mind. See paragraph 0022: relationship detection module 110 is configured to detect a relationship between the entity pair based on the relationship score. A higher relationship score indicates a closer relationship between the entity pair.)

	Step 2A: Prong 2 analysis:
	This judicial exceptions are not integrated into a practical application. In particular the
additional elements in claim 1 and 15  “one or more processors”, " one or more computer processors" are mere instructions to implement an abstract idea or other exception on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors and executing by at least one of the one or more computer processors to perform the claimed process of performing
system operations to calculate a co-occurrence frequency score, calculate a distance proximity score, determine an event type, determine a timeline relationship, calculate a relationship score and detecting a relationship based on the relationship score amount to no more than mere instructions to apply the exception using a system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

	Claim 1, 8 and 15 recite(s):
“retrieving...visual data based on searching data sources comprising internet sources and online databases for an entity pair;” (Insignificant extra-solution activity – Selecting a particular data source or type of data to be manipulated, MPEP 2106.05(g))– WURC in accordance with MPEP 2106.05(d)(II) - Receiving or transmitting data over a network)

Dependent claim(s) 2-7, 9-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.

Claim 2, 9 and 16:
“wherein the visual data includes images from a social media” (Insignificant extra-solution activity – Selecting a particular data source or type of data to be manipulated, MPEP 2106.05(g))– WURC in accordance with MPEP 2106.05(d)(II) - Receiving or transmitting data over a network)

Claim 5 and 12:
“wherein the event type is a public event” (Insignificant extra-solution activity - Selecting a particular data source or type of data to be manipulated, MPEP 2106.05(g))– WURC in accordance with MPEP 2106.05(d)(II) - Receiving or transmitting data over a network)

Claim 7, 14 and 20:
“wherein a higher relationship score indicates a closer relationship between the entity pair.” (Insignificant extra-solution activity - Selecting a particular data source or type of data to be manipulated, MPEP 2106.05(g))– WURC in accordance with MPEP 2106.05(d)(II) - Storing and retrieving information in memory)

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mau (US Patent Application Publication No. US 20150242689 A1), in view of Garcia (US Patent Application Publication No. US 20200084169 A1)

Regarding claim 1, Mau discloses calculating, by one or more processors (See Mau [0049] “processor 502”), a co-occurrence frequency score for an entity pair from visual data; (See Mau [0039] “the present system records and tallies [Thus, calculating] a frequency of co-occurrences of two or more identities [i.e. entity pair] across multiple images [i.e. visual data]. The frequency provides a measure or ranking [Thus, a co-occurrence frequency score] of affinity of influence between the identities.”)

calculating, by one or more processors, a distance proximity score for the entity pair from the visual data; (See Mau [0027] “The present system may determine [Thus, calculating] a proximity [i.e. distance proximity score] of an identity co-occurrence of a user and an object [i.e. entity pair] based on various factors, including, but not limited to, whether the object is being worn by the user whether the object is deliberately featured by the user, and whether the object is displayed in the background of the image [i.e. visual data]”)

determining, by one or more processors, an event type in the visual data based on event metadata indicating an environment setting including a nature of the event, information of the number of attendees and a background scene; (See Garcia [0064] "In some embodiments, ingesting a set of images can include accessing a locally-stored set of images and/or retrieving images [i.e. visual data] from one or more remote locations (e.g., from one or more social media networks via the Internet)” See also Garcia [0058] “the image is analyzed using one or more image classifier process...the image classifiers...classify an image into one or more “classes” or with one or more “labels...classification of an image involves the analysis of the visual content of the image. The analysis of the image can be used to label the image, and determine, based on the label, a geographic location to be associated with the social media post that included the image.” See also Garcia [0075] “At block 1008, the system creates a sub-matrix for a set of labels...the set of labels can be {“playfield”, “selfie”, “other”}. In this example, an image [i.e. visual data] associated with the label “playfield” would depict a basketball court. In other examples, an image labeled “playfield” can depict a playing field, playing surface, court, or other space in which a sporting event [i.e. event type] is played...Such images taken at the physical, geographical location of an event, such as a sporting event, tend to indicate that the user is (or was) physically present at the event. [Thus, determining an event type based on event metadata indicating an environment setting including a nature of the event]” See also Garcia [0111] “the image 802 of FIG. 8A might also have a relatively high probability of matching the “playfield” label, in addition to “selfie”, given that the image depicts two persons [i.e. number of attendees] as well as a large amount of the interior of the basketball arena venue (“City Arena”) [i.e. a background scene].” See also Garcia [0154] “the image associated with the identified second post that is analyzed is image 802 of FIG. 8A, which depicts two people posing while at a basketball game at City Arena.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mau classifier (See Mau [0040]) to incorporate the teachings of Garcia to enhance image classifiers (See Garcia [0058]) to determine and label depicted events from images.

One would be motivated to do so to increase accuracy (Garcia [0093])

	Mau further in view of Garcia additionally disclose a computer-implemented method comprising: retrieving, by one or more processors, visual data based on searching data sources comprising internet sources and online databases for an entity pair; (See Mau [0025] “the present system and method derives an image-based social graph between detected features in images such as between users, and between users and objects (e.g., a brand, a product, and a logo), based on identity information associated with, or derived from images (e.g., photos and videos) [Thus, retrieving visual data] and sources (e.g., a social network, a blog, a web site, a mobile application, and received images) [Thus, based on searching data sources]” See also Mau [0004] “These online services are commonly referred to as social network services. These social networks host user-provided images (e.g., photos and videos) as well as commercial images provided by advertisement providers (e.g., advertisement media). Several social network services (e.g., FACEBOOK®, FLICKR®, and GOOGLE+®) [Thus, internet sources]” See also Mau [0007-0008] “Social networks have a social graph structure [i.e. online database] where users are connected to other users. These social connections typically represent a relationship between users...A system and method for determining graph relationships using images...includes detecting a first feature from an image, detecting a second feature from the image, matching the first feature with a first identity that is associated with a first reference feature, matching the second feature with a second identity that is associated with a second reference feature, and determining a relationship between the first identity and the second identity [Thus, for an entity pair]”

Garcia also discloses this limitation in more detail. (See Garcia [0064] "In some embodiments, ingesting a set of images can include accessing a locally-stored set of images and/or retrieving images [i.e. visual data] from one or more remote locations (e.g., from one or more social media networks via the Internet [Thus, internet sources]). For example, the system can access the images (depicted in FIG. 5) of the posts in dataset 300 of FIG. 3, which can be stored with data of dataset 300 or retrieved using an identifier or path in the data of dataset 300 (e.g., an Internet URL, a file directory location)." See also Garcia [0153] “As described above, accessing post data can include retrieving data representing the post from storage (e.g., stored as a dataset), from a social media network (e.g., via an API), or the like. For example, accessing the data can include retrieving an image [i.e. visual data] associated with the data” See also Garcia [0042] "In some embodiments, the dataset is stored as a database [i.e. online database]. In this example, the dataset represented by table 300 is stored in one or more database files" See also Garcia [0135] “Named-entity recognition involves the identification and classification of named entities in a block of text into categories such as persons, organizations” See also Garcia claim 9 “accessing data [Thus, searching data sources] representing a first social media post [Thus, include retrieving visual data] that is posted by a first user account...determining that a second social media post is related to the first social media post, wherein the second social media post is posted by a second user account...wherein the entity associated with the second user account is different than the entity associated with the first user account [Thus, for an entity pair]” Examiner notes that in order to access a database, the database must be online.)

determining, by one or more processors, a timeline relationship in the visual data by determining an initial point of a co-occurrence of the entity pair, a frequency of the co- occurrence over time, a time gap in which the co-occurrence does not occur, and the most recent point of the co-occurrence;  (See Mau [0039] “the present system records and tallies a frequency of co-occurrences of two or more identities across multiple images. The frequency provides a measure or ranking of affinity of influence between the identities. In one embodiment, the frequency provides a cluster of users who are close, thus providing a group for photo albums, viral sharing suggestions, and analysis of demographic information, In another embodiment, the present system further correlates a cluster of users with a time of photo creation, to derive a timeline of relationship clusters for a user. [Thus, determining a timeline relationship in the visual data]” See also Mau [0042] “FIG. 3 illustrates a diagram of an exemplary image-based social graph, according to one embodiment. The social graph 300 includes four nodes representing user A 301, user B 302, user C 303, and user D 304. A vertex (as indicated by a line 320) connecting user A 301 and user B 302 indicates a relationship between user A 301 and user B 302 [i.e. entity pair]. The relationship between user A 301 and user B 302 is based on a co-occurrence of user A 301 and user B 302 in each of images 310-312 [Thus, determining an initial point of a co-occurrence of the entity pair and the most recent point of the co-occurrence].”)

Garcia discloses determining a time gap in which the co-occurrence does not occur. (See Garcia [0156] “Exemplary other values include a measure representing the separation in time between when the second social media post was posted and when the (related) first social media post of known location was posted.”) 

calculating, by one or more processors, a relationship score based on the co-occurrence frequency score, the distance proximity score, the event type, and the timeline relationship; and (See Mau [0027] “the present system determines [i.e. calculating] a measure of familiarity [i.e. a relationship score] between detected users from images based on a frequency of identity co-occurrences [i.e. co-occurrence frequency score] of detected users across multiple images, and a proximity [i.e. distance proximity score ] of an identity co-occurrence of users within each image.” See also Mau [0026] “The present system may further identify relationships between a detected user and a detected object that are identified respectively by a face recognition method and an object recognition method. Images frequently capture users' physical attendance and participation at various events (e.g., a holiday, a wedding [i.e. event type], and a daily activity)” See also Mau [0039] “the frequency provides a cluster of users who are close, thus providing a group for photo albums, viral sharing suggestions, and analysis of demographic information...the present system further correlates a cluster of users with a time of photo [i.e. visual data] creation to derive a timeline of relationship clusters for a user [i.e. timeline relationship].” See also Mau [0030] “The present system further includes vertices connecting nodes together, where a vertex represents a relationship between detected features, such as a social relationship between users or an associative relationship between a user and an object. The present system further includes weights on vertices, where the weights provide a measure of the relationship [i.e. relationship score] between detected features.” 

detecting, by one or more processors, a relationship between the entity pair based on the relationship score. (See Mau [0044] “According to one embodiment, the present system provides a ranking of familiarity between users based on a frequency of co-occurrences. For example, the vertex [Thus, based on the relationship score] (as indicated by the line 320) that indicates three co-occurrences of user A 301 and user B 302 in images 310-312 has a higher ranking than the vertex (as indicated by the line 321) that only indicates one co-occurrence of user A 301 and user C 303 in image 313. This indicates that user A 301 has a closer relationship to user B 302 than user A 301 with user C 303.”)

Regarding claim 2, Mau further in view of Garcia, [hereinafter Mau-Garcia] disclose all limitations and motivations of claim 1, wherein the visual data includes images from a social media. (See Mau [0026] “the present system determines relationship information between detected features of images [i.e. visual data] that are shared online, and via social networks.” Thus, visual data includes images from a social media)

Regarding claim 3, Mau-Garcia disclose all limitations and motivations of claim 2, wherein calculating the co-occurrence frequency score comprises counting co-occurrence of the entity pair in each image from the visual data. (See Garcia [0089] “number of occurrences of each label of the top-k nearest neighbors are added up [thus, counted]”)

Regarding claim 5, Mau-Garcia disclose all limitations and motivations of claim 1, wherein the event type is a public event. (See Garcia [0058] “if a social media post includes an image, the image is analyzed using one or more image classifier process. In some examples, the image classifiers are computer-implemented processes used to classify an image into one or more “classes” or with one or more “labels”.” See also Garcia [0145] “semantic analysis includes performing a topic model extraction process. A topic model is a statistical model that can be used to determine abstract “topics” that occur in blocks of text. For example, in blocks of text about the topic of a basketball game [i.e. public event], the following words would be expected to occur together: “basketball”, “court”, “tip off”, “bucket”, “dunk”, “shot”, and other words associated with the game of basketball. By identifying these word clusters in a given block of text, a determination can be made of the likelihood that a given social media post (containing those words) relates to a particular topic (e.g., basketball). In addition to the presence of topic-related words, the semantic structure of the words can also be used as part of the topic model analysis. If the topic is indicative of an event or a particular location, then this determination can aid in the location resolution process. [Thus, it can determine that an event type is a public event]” See also Garcia [0075] “At block 1008, the system creates a sub-matrix for a set of labels. In some embodiments, each column corresponds to a label. For example, the set of labels can be {“playfield”, “selfie”, “other”}. In this example, an image associated with the label “playfield” would depict a basketball court. In other examples, an image labeled “playfield” can depict a playing field, playing surface, court, or other space in which a sporting event [i.e. public event] is played... Such images taken at the physical, geographical location of an event, such as a sporting event, tend to indicate that the user is (or was) physically present at the event.”)

Regarding claim 6, Mau-Garcia disclose all limitations and motivations of claim 1, wherein calculating the relationship score comprises summing the co-occurrence frequency score and the distance proximity score in consideration of the event type and the timeline relationship, wherein a small setting event has a higher score factor compared to a public event, wherein the timeline relationship is related to the relationship score. (See Garcia [0089-0090] “the number of occurrences [i.e. co-occurrence frequency score] of each label of the top-k nearest neighbors are added up. This is referred to as a simple voting scheme... a weighted sum of the top-k vectors [i.e. relationship score] is used. For example, the weights are given by the similarity (e.g., the similarity score [i.e. distance proximity score]) of the feature vectors for the images in the database with the feature vector vi of the received image...the weighted sum is used in addition to the simple voting scheme.” See also Garcia [0156] “In some embodiments, other values are taken into account to determine the location score. Exemplary other values include a measure representing the separation in time between when the second social media post was posted and when the (related) first social media post of known location was posted. Put another way, if the posts are 5 hours apart and an event of interest at the geographic location is only 1 hour in length [Thus, in consideration of the event type and the timeline relationship] there is a smaller likelihood that the non-geotagged post was posted from the geographic location, which can be reflected in the location score.” See also Garcia [0190] “other relevant data can include any data that the system is programmed to take into account [Thus, in consideration] that will affect the location score. For instance, other relevant data can include one or more of: time (e.g., during an event or other window of time that includes a known geotagged post), geo-spatial temporal statistics, social graph connections (e.g., associations between users based on available datasets analysis or message on social media networks), and other relevant data.” See also Garcia [0194-0195] “the other relevant data [i.e. event type] can be used to determine a scaling factor, which is multiplied by the analysis scores. For instance, if the scaling factor is 1.05, then a location score of 1.1 becomes 1.155...For example, the system processes one or more of the image analysis score, the semantic analysis score, and the other relevant data into a location score. In some examples, each score is simply added up. In this example, addition of the three scores would be (0.4+0.7+0.1=1.2).” [Thus, summing the co-occurrence frequency score and the distance proximity score in consideration of the event type and the timeline relationship] See also Garcia [0210] “FIG. 21 depicts an exemplary process 2100 for determining a Social Activity Index for a geographic location. A Social Activity Index (“SAI”) is a measure of the influence that a geographic location exhibits on social media, relative to its size with regard to similar geographic locations. The SAI standardizes the measurement of social activity from events and venues.” [Thus, a scoring factor can be determined for an event based its location and size] )

Regarding claim 7, Mau-Garcia disclose all limitations and motivations of claim 1, wherein a higher relationship score indicates a closer relationship between the entity pair. (See Mau [0030] “The present system further includes vertices connecting nodes together, where a vertex represents a relationship between detected features, such as a social relationship between users or an associative relationship between a user and an object. The present system further includes weights on vertices, where the weights provide a measure of the relationship [i.e. relationship score] between detected features.” See also Mau [0044] “the vertex (as indicated by the line 320) that indicates three co-occurrences of user A 301 and user B 302 in images 310-312 has a higher ranking than the vertex (as indicated by the line 321) that only indicates one co-occurrence of user A 301 and user C 303 in image 313. This indicates that user A 301 has a closer relationship to user B 302 than user A 301 with user C 303.” [Thus, wherein a higher relationship score indicates a closer relationship between the entity pair])

Regarding claim 8, Mau-Garcia teaches all of the elements of claim 1 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.

Regarding claim 9, Mau-Garcia teaches all of the elements of claim 2 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9.

Regarding claim 10, Mau-Garcia teaches all of the elements of claim 3 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10.

Regarding claim 12, Mau-Garcia teaches all of the elements of claim 5 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12.

Regarding claim 13, Mau-Garcia teaches all of the elements of claim 6 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 13.

Regarding claim 14, Mau-Garcia teaches all of the elements of claim 7 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 14.

Regarding claim 15, Mau-Garcia teaches all of the elements of claim 1 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.

Regarding claim 16, Mau-Garcia teaches all of the elements of claim 2 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16.

Regarding claim 17, Mau-Garcia teaches all of the elements of claim 3 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17.

Regarding claim 19, Mau-Garcia teaches all of the elements of claim 6 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 19.

Regarding claim 20, Mau-Garcia teaches all of the elements of claim 7 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 20.


Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mau-Garcia, further in view of Gokturk (US Patent Application Publication No. US 20160125270 A1).

Regarding claim 4, Mau-Garcia disclose all limitations and motivations of claim 2.

Mau-Garcia do not explicitly disclose, wherein calculating the distance proximity score comprises summing each distance proximity score in each image, each distance proximity score calculated as one divided by the number of entities in between the entity pair.

However, Gokturk discloses wherein calculating the distance proximity score comprises summing each distance proximity score in each image, each distance proximity score calculated as one divided by the number of entities in between the entity pair. (See Gokturk [0305] “the similarity score [i.e. distance proximity score]  is the sum of the absolute value difference of each term in the feature vector (the L1 distance norm). In another embodiment, an L2 norm distance can be used.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mau automatic facial recognition (See Mau [0005]) to incorporate the teachings of Gokturk of calculating the distance proximity score comprises summing each distance proximity score in each image, each distance proximity score calculated as one divided by the number of entities in between the entity pair.

One would be motivated to do so in order to facilitate match results (See Gokturk [0302])

Regarding claim 11, Mau-Garcia in view of Gokturk of teaches all of the elements of claim 4 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 11.

Regarding claim 18, Mau-Garcia in view of Gokturk teaches all of the elements of claim 4 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161  





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161